Citation Nr: 1122361	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right hip disorder 


REPRESENTATION

Appellant represented by:	Mr. Larry D. Schuh, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), in which the Veteran's claims for service connection were denied.  

In March 2011, the Veteran testified before the undersigned during a hearing at the RO.  During the hearing, the undersigned identified the issue on appeal and he noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The Board notes that during the March 2011 hearing, the Veteran and his representative, articulated that the Veteran's main symptomatology (chronic pain) involving his neck, low back and right hip has been variously diagnosed, resulting in additional initial adjudication, throughout the appeal.  The Veteran submitted evidence that his symptomatology had been diagnosed as fibromyalgia.  The RO denied this claim in decisions dated in January 2010 and July 2010.  The Veteran's claimed symptomatology has also been diagnosed as denervation atrophy.  By way of a February 2011 decision, the Board denied that claim as well.
 
The Board is cognizant that during the course of this appeal, the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that a preliminarily review of the case at hand shows that Clemons is applicable here.  As such, other related diagnoses, as identified by medical professionals, may very well be considered as part of the Veteran's current claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his current disorders are related to his service.  Specifically, the Veteran contends that his disorders are residuals of an inservice injury when he was hit by a motor vehicle in November 1980.  As explained below, the Board finds that additional development is necessary prior to adjudication of the claim.  In particular, a new VA examination is needed. 

The Veteran's service treatment records show that he was hit by a motor vehicle in November 1980, and as result, he sustained multiple bruises and abrasions over his hips, thighs and legs, as well as significant facial and dental trauma.  It was also noted at that time the Veteran complained of tenderness when he rotated his neck to the left and right, but the x-ray film did not reveal any fractures involving the cervical spine.  A December 1981 service treatment record shows that the Veteran was approved for over the counter medication, but there was no indication about the reason for the medication.  Subsequent service treatment records show no complaints, treatment or diagnosis for any problems involving the Veteran's neck, low back or right hip.  The Veteran has testified that, although he did not seek any treatment for his problems until the late 1980's or early 1990's, he used over the counter medication to self-treat his symptoms throughout the years since the 1980 accident.  The Veteran has reported that since the November 1980 accident, his whole body has hurt. 

Post-service treatment records show that when the Veteran sought treatment for abdominal pain in October 1991, in the medical history portion, a reference was made to the November 1980 accident.  It was noted that the Veteran sustained injuries from the accident and he was hospitalized, "but had no complications from this."  A response from Brookwest Chiropractic Clinic shows that the Veteran sought treatment for orthopedic problems in 1990, but none of those treatment records are available.  See administrative record from Brookwest Chiropractic Clinic received in January 2009. 

Subsequent VA and private treatment records show that the Veteran began to seek continuous treatment for his symptomatology in 2004.  These records show that he has presented with complaints of chronic pain in his neck, low back and right hip, as well as other parts of his body.  His problems have been variously diagnosed by medical professionals with the following:  sustained muscle contractions; myofascial pain syndrome; fibromyalgia; wide spread pain of traumatic origins; chronic pain syndrome; and denervation atrophy.  He has also been diagnosed with bursitis of the right hip and scoliosis of the thoracolumbar spine.  

The record also contains medical statements from five medical professionals, who have each examined the Veteran and reviewed his medical records.  The medical statements contained in the four pertinent VA examination reports dated April 2007, March 2008, November 2009, and November 2010, show that the Veteran's disorders have been variously diagnosed.  Three of those examiners ruled out any link between the diagnosed conditions and the Veteran's period of service.  The November 2010 VA examiner concluded against a link with the Veteran's service-connected residuals of a head injury, but he failed to provide an opinion on whether the Veteran's diagnosed neurological problems were etiologically related to the November 1980 accident.  In contrast, the record also contains six medical statements from the Veteran's private physician, Dr. J. W. G., dated January 2008 through April 2010, in which, he essentially links the Veteran's disorders (also variously diagnosed) to his inservice injuries.  While each medical professional has provided a statement about the nature and etiology of the Veteran's claimed disorders, the current body of medical evidence does not clearly indicate the precise nature of the Veteran's current disorder(s) or the likely etiology of any diagnosed disorder.  

A new VA examination is in order to obtain a clear snapshot of the Veteran's current disability(s) and an opinion on the most likely etiology and time of onset of the current disorder(s).  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  In this regard, the RO/AMC is asked to instruct the examiner to provide a clear and comprehensive medical statement that reflects his or her consideration of the medical statements/opinions from the previous five medical professional of record.  

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.  

2.  After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and likely etiology of the Veteran's current disorder(s) manifested by chronic pain in his neck, low back and right hip.  The goal of the examination is twofold:  to obtain definitive diagnoses of any current disorders; and to obtain a medical opinion as to the likelihood that any diagnosed condition is related to service, including the November 1980 accident when the Veteran was hit by a motor vehicle as a pedestrian. 

In order to achieve this goal, the examiner should be asked to review the Veteran's complete claims file, including service medical records, prior examination reports (dated April 2007, March 2008, November 2009, and November 2010), the six medical statements from Dr. J. W. G. (dated January 2008 through April 2010), and a copy of this remand.  The examiner should provide a detailed review of the Veteran's history and current complaints pertaining to his claimed conditions.  The examiner should perform all studies deemed appropriate and set forth the findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination.  The examiner should indicate this fact in the examination report.  

Following the review of the record and examination of the Veteran, the examiner should provide diagnoses for any disorders manifested by chronic pain in the neck, low back and right hip.  For any disorder diagnosed, the examiner should provide a medical opinion as to the likely etiology and time of onset of such diagnosed conditions.  Specifically, the examiner should provide an opinion whether it is at least as likely as not (a 50% degree of probability or higher) that a diagnosed disorder had an onset during service or is due to any aspect of the Veteran's period of service, including, including the November 1980 accident when the Veteran was hit by a motor vehicle as a pedestrian. 

The examiner should provide a rationale for any medical opinion expressed.  In doing so, the examiner is asked to include comments on the findings contained medical statements/opinions from the previous five medical professional of record and how their findings contributed his or her overall medical conclusion about the nature and etiology of the Veteran's claimed disorder(s). 

3.  Thereafter, the RO/AMC should then re-adjudicate the claims.  If any benefit sought on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


